106 F.3d 400
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eudene H. DONALD, Plaintiff-Appellant,v.BRADFORD & CO., INCORPORATED, f/k/a J.C. Bradford & Co.,Incorporated, Defendant-Appellee,James Reynolds;  Rudy S. Hogan, Defendants.
No. 95-6469.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1997.

Before:  RYAN and BATCHELDER, Circuit Judges, and MILES, District Judge.*
RYAN, Circuit Judge.


1
Plaintiff, Eudene Donald, appeals from the order of the district court granting summary judgment to defendant, Bradford & Co., in her action alleging age discrimination in the workplace.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are satisfied that the district court did not err in granting summary judgment for the defendant.  The reasoning in support of judgment for the defendant has been well articulated by the district court in its complete and carefully written opinion.  A reiteration of the district court's reasoning would be duplicative and serve no useful purpose.


3
Accordingly, the judgment of the district court is affirmed for the reasons stated by the Honorable R. Allan Edgar in his opinion dated September 20, 1995.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation